                         UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA


UNITED STATES OF AMERICA
                                                  JUDGMENT
                       Plaintiff,
      v.                                          Case Number: 2:13-cr-00424-LDG-VCF
EDWIN VALLADARES-FERNANDEZ                            5HODWHGFDVH
                                                                     2:17-cv-03145-LDG


                       Defendant.


      Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
      the jury has rendered its verdict.

      Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
      or heard and a decision has been rendered.

      Decision by Court. This action came for consideration before the Court. The issues have been
      considered and a decision has been rendered.

      IT IS ORDERED AND ADJUDGED
The Court construes the [47] Defendant's Motion to Review sentence as a 28 U.S.C. 2255 Motion to Vacate
Sentence and Denies the motion. The Court also Denies the [46] Motion for Counsel. A certificate of
appealability shall not issue.




      2/3/2020
      ____________________                                   DEBRA K. KEMPI
      Date                                                  Clerk



                                                              /s/ D. Reich-Smith
                                                            Deputy Clerk
